Citation Nr: 0725215	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as lung disease, to include 
as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In February 2007, the veteran, sitting at the RO, testified 
during a hearing conducted via video-conference with the 
undersigned Acting Veterans Law Judge, sitting at the Board's 
main office in Washington, D.C.  A transcript of the hearing 
is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board that had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and appealed that decision to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those based on herbicide exposure in which the 
only evidence of exposure is receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  In 
this case, the veteran has claimed that his diabetes mellitus 
is the result of herbicide exposure.  Since one of the 
veteran's theories involves the issue affected by Haas, his 
claim for entitlement to service connection for diabetes 
mellitus is stayed until a final resolution of the Haas 
appeal.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed, including this one, will be resumed.

There has since been an appeal contesting whether VA, and the 
Board in particular, has the authority to temporarily suspend 
paying out benefits to those veterans who would benefit from 
the holding in Haas on the premise that decision eventually 
may be overturned on appeal.  See Ribaudo v. Nicholson, 21 
Vet. App. 137 (2007) (en banc).  The Court's Ribaudo order 
stays the adjudication of cases before VA affected by Haas, 
but provides a case-by-case exception to prospectively 
continue advancing cases on the docket - and deciding them 
under the Haas' standards, if there are compelling reasons to 
do so.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a lung 
disease, diagnosed as COPD and emphysema, related to his 
period of active military, including exposure to asbestos.


CONCLUSION OF LAW

COPD, claimed as a lung disease, to include as due to 
exposure to asbestos, was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  Further, the July 2005 RO rating decision 
reflects initial adjudication of the claim after issuance of 
that letter.  Clearly, this letter meets the VCAA's timing of 
notice requirements.  

Regarding Dingess/Hartman, the November 2006 supplemental 
statement of the case (SSOC) informed the appellant how 
disability evaluations and effective dates are assigned and 
the type of evidence that impacts those determinations.  
Regarding the timing of the notice, the Board finds that the 
veteran was not prejudiced by receiving notice after the 
initial adjudication of his claim.  Because the Board's 
decision herein denies the claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, post-
service private medical records, post-service medical records 
from the VA Medical Center (VAMC) in Huntington, West 
Virginia, and a VA examination report.  In addition, the 
veteran testified during a hearing before the undersigned the 
transcript, of which, is of record.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Significantly, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); see also, Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discusses the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

In sum, these guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; the rating 
specialists are to develop any evidence of asbestosis 
exposure before, during and after service; and that a 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  Again, these guidelines are not a legal 
presumption for service connection. See Ashford v. Brown, 10 
Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 
(1993).

Here, the objective and competent medical evidence in this 
case fails to show the presence of a chronic lung disorder 
until many years after service and there appears to be no 
basis to link any currently diagnosed lung disorder to 
service unless it is due to alleged asbestos exposure.  In 
fact, the 2005 VA examiner attributed the veteran's COPD to 
smoking cigarettes.

In this case, the Board notes that the veteran's service 
personnel records show that he served in the United States 
Navy and worked as a structural mechanic on airplanes, 
repairing aircraft wheels and brakes.  The veteran testified 
during his February 2007 Board hearing that the brakes from 
the aircrafts had asbestos in the linings.  For the purposes 
of the discussion herein, the Board would concede that, based 
on the veteran's military occupational specialty (MOS), it is 
possible he may have been exposed to asbestos during service.  
Nevertheless, considering the medical evidence of record in 
light of the above-noted criteria, the Board finds that 
service connection for COPD, claimed as a lung disease, 
including as secondary to asbestos exposure, is not 
warranted.

The veteran's service medical records do not reflect any 
complaints or diagnoses of, or treatment for, a lung disease.

The veteran asserts that while he was stationed on the USS 
KITTYHAWK, his MOS was a structural mechanic, which required 
him to work on the wheels and the brakes of aircraft.  He 
testified during his February 2007 Board hearing that he 
worked on asbestos brake linings.  He also stated that his 
jobs after the service entailed truck driving and bartending, 
neither of which created any exposure to asbestos.  
Therefore, the only asbestos exposure that he reports is 
during service.

The first diagnosis of a lung disease shown in the probative 
medical evidence of record is in March 1998, approximately 30 
years after the veteran's discharge from service.  The 
private medical record from H.T., M.D., apparently the 
veteran's internist, reflects that the veteran reported being 
in the military on an aircraft carrier and that he was 
exposed to asbestos.  He stated that he did not do any direct 
maintenance of boilers and areas with asbestos.  Dr. H.T. 
stated that results of a chest X-ray showed increased 
interstitial markings with bilateral pleural involvement 
suggestive of asbestosis.  The clinical assessment included 
asbestosis and chronic smoker's bronchitis.  

A March 1998 private medical record from L.G., R.N., 
indicates a diagnosis of COPD, mild.

A September 1998 private medical record from M.R., M.D., 
shows a diagnosis of COPD.

In April 2005, the veteran underwent VA examination for 
respiratory disorders.  According to the examination report, 
the examiner was a board-certified thoracic surgeon.  Upon 
clinical examination and review of results of pulmonary 
function tests and a high resolution computed tomography (CT) 
scan, the examiner diagnosed the veteran with COPD and 
emphysema (described as the end result of COPD) due to 
smoking cigarettes.  It was noted that the CT of the 
veteran's chest revealed emphysema.  In the VA examiner's 
opinion, based on results of the CT of the veteran's chest, 
there was no evidence of pleural plaque and no evidence of 
interstitial lung disease characteristic of asbestosis, thus 
no evidence of asbestosis.

The Board finds that the evidence in its entirety does not 
show that it is at least as likely as not that the veteran's 
current lung disorders are the result of his military 
service, including asbestos exposure.  Even assuming, 
arguendo, that the veteran may have been exposed to asbestos 
in service, while diagnosed as suffering from lung pathology 
consistent with COPD, VA radiologists have interpreted his CT 
scan to show emphysema.  See e.g., Degmetich, Brammer, and 
Rabideau v. Derwinski, 2 Vet. App. at 144 (service connection 
requires medical evidence showing that the veteran has the 
claimed disability.).  There is no current clinical evidence 
of asbestosis.

In support of his claim, the veteran would point to the 
diagnosis rendered in March 1998 by Dr. H.T., that was based 
upon the x-ray findings only suggestive of asbestosis.
 
It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999). Further, a medical opinion isn't adequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  A bare conclusion, even when reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. at 470-71.

Here, the Board the finds the April 2005 VA examiner's report 
to be most persuasive in that this physician is a board-
certified thoracic surgeon who reviewed the probative 
clinical findings, including results of the high resolution 
CT scan, examined the veteran, and concluded that the veteran 
had COPD and emphysema that was attributed to smoking 
cigarettes. 

In this regard, the Board notes that Dr. H.T.'s March 1998 
diagnosis of asbestosis was based upon results of a chest x-
ray that were only suggestive of asbestosis.  Nor did Dr. 
H.T. provide clinical evidence to support his belief, and his 
opinion, although doubtless sincerely rendered, is for that 
reason not accorded great weight by the Board.  See Bloom v. 
West, supra.  See also Black v. Brown, 5 Vet. App. at 180 (A 
medical opinion is inadequate when it is unsupported by 
clinical evidence.).

Moreover, the 2005 diagnosis of COPD is consistent with the 
remaining medical evidence of record, to include the March 
1998 and September 1998 private medical records that also 
show a diagnosis of COPD.

Further, the fact that it was the veteran's treating 
physician, Dr. H.T., who diagnosed him with asbestosis-
without more-does not add significantly to the probative 
value of an opinion as to causal relationship.  The Court has 
expressly declined to adopt a "treating physician rule" which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician.  See, e.g., Winsett v. West, 11 Vet. App. 420 
(1998), citing Guerrieri v. Brown, 4 Vet. App. 467 (1993).

As well, there is no evidence showing that the veteran's 
current lung disease is related to any other injury or 
disease in service.  There is no other medical evidence of 
record attributing the veteran's lung disease to any injury 
or disease in service and neither the veteran nor his 
representative has even suggested that his lung disease is 
related to any other injury or disease that occurred in 
service.

In addition to the medical evidence, the Board has considered 
the veteran's assertions, to include those advanced during 
the February 2007 Board hearing.  While the Board does not 
doubt the sincerity of the veteran's belief that he has a 
lung disease that is related to asbestos exposure in service, 
this claim turns on a medical matter of etiology.  However, 
the veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own statements, because as a layperson he is 
not competent to offer medical opinions.  The Court has made 
this clear in numerous cases.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the veteran does not assert, that 
he has had sufficient medical training to provide competent 
medical evidence as to the etiology of his claimed lung 
disease.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed lung disease.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for COPD, claimed as a lung 
disease, including as due to exposure to asbestos.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
COPD, claimed as a lung disease, including as due to exposure 
to asbestos, is not warranted.


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for COPD, claimed as a lung disease, 
including as due to exposure to asbestos, is denied.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


